*Bi.ackfo:rd, J.
This is a bill of review certified *253from the Clcirh Circuit Court. A demurrer to the bill has been heretofore sustained by this Court, on the ground that the time when the new matter relied on was discovered, was not stated in the bill. 5 Blackf., 7. Since that decision was made, the bill has been amended by stating that the new matter was discovered during the summer of the year 1828, the month not recollected, and not before that time; and a second demurrer to the bill has been filed.
The only question to be inquired into on the present demurrer is, whether the bill now shows that it was filed within five years from the time the new matter was discovered?
’ As the bill was filed October the 2d, 1832, and the discovery of the new matter is averred to have been made in the summer of 1828, it appears that the bill was filed in time; and the demurrer is therefore overruled.
Dewey, J., having been concerned as counsel, was absent.